        Nicholas J. Henderson, OSB #074027
        nhenderson@portlaw.com
        Motschenbacher & Blattner LLP
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0521

                 Of Attorneys for Vahan M. Dinihanian, Jr.


                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF OREGON

          In re:                                             Bankruptcy Case Nos.:

               15005 NW Cornell LLC,                         19-31883-dwh11 (Lead Case)
               Vahan M. Dinihanian, Jr.,                     19-31886-dwh11

                                  Debtors.                   Jointly Administered Under
                                                             Case No. 19-31883-dwh11

                                                             DEBTOR’S UNOPPOSED MOTION TO
                                                             EXTEND TIME TO FILE LIQUIDATION
                                                             ANALYSIS


                 Vahan M. Dinihanian, Jr. (the “Debtor”), hereby moves this Court for the entry of an

        Order extending the deadline by which the Liquidation Analysis (the “Motion”) must be filed

        from October 16, 2020 to October 19, 2020. In support of the Motion, Debtor asserts the

        following:

                 1.     The Court ordered that Debtor file a liquidation analysis by the close of business

        day on October 16, 2020.

                 2.     Counsel for Debtor has been in depositions on another matter for the past two

        days and needs more time to prepare the liquidation analysis.




Page 1 of 2        DEBTOR’S MOTION TO EXTEND TIME TO FILE                                    Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
                   LIQUIDATION ANALYSIS                                                          Portland, Oregon 97204
{00397674:1}                                                                                      Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com
                              Case 19-31883-dwh11         Doc 323     Filed 10/16/20
               3.      Counsel has conferred with opposing counsel and there is no objection to

        extending the deadline to file the Liquidation Analysis to October 16, 2020.

               WHEREFORE, the Debtor prays for the Court to enter an Order in the form attached

        hereto as Exhibit 1, extending the deadline by which the Debtor’s Liquidation Analysis must be

        filed, from October 16, 2020 to October 19, 2020.

        DATED: October 16, 2020

                                                       MOTSCHENBACHER & BLATTNER LLP

                                                       /s/ Nicholas J. Henderson
                                                       Nicholas J. Henderson, OSB #074027
                                                       Telephone: 503-417-0508
                                                       E-mail: nhenderson@portlaw.com
                                                       Of Attorneys for Debtor Vahan M. Dinihanian,
                                                       Jr.




Page 2 of 2    DEBTOR’S MOTION TO EXTEND TIME TO FILE                                     Motschenbacher & Blattner LLP
                                                                                          117 SW Taylor Street, Suite 300
               LIQUIDATION ANALYSIS                                                           Portland, Oregon 97204
{00397674:1}                                                                                   Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com
                            Case 19-31883-dwh11         Doc 323      Filed 10/16/20
                               EXHIBIT 1

                           PROPOSED ORDER




{00397674:1}   Case 19-31883-dwh11   Doc 323   Filed 10/16/20
                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF OREGON

          In re:                                         Bankruptcy Case Nos.:

               15005 NW Cornell LLC,                     19-31883-dwh11 (Lead Case)
               Vahan M. Dinihanian, Jr.,                 19-31886-dwh11

                                  Debtors.               Jointly Administered Under
                                                         Case No. 19-31883-dwh11

                                                         DEBTOR’S UNOPPOSED MOTION TO
                                                         EXTEND TIME TO FILE LIQUIDATION
                                                         ANALYSIS


                 THIS MATTER having come before the Court on the Unopposed Motion to Extend Time

        to File Liquidation Analysis filed by Vahan M. Dinihanian, Jr. (“Debtor”). The Court having

        reviewed the motion, and being otherwise duly advised; now, therefore,

        /////

        /////

        /////

Page 1 of 2        ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME                       Motschenbacher & Blattner LLP
                                                                                        117 SW Taylor Street, Suite 300
                   TO FILE LIQUIDATION ANALYSIS                                             Portland, Oregon 97204
{00397674:1}
                                                                                             Phone: 503-417-0500
                                                                                              Fax: 503-417-0501
                                                                                              www.portlaw.com
                              Case 19-31883-dwh11      Doc 323     Filed 10/16/20
                  IT IS HEREBY ORDERED as follows:

               1) Debtor’s Motion to Extend Time is GRANTED.

               2) The Debtor shall file the Liquidation Analysis by October 19, 2020.

                                                         ###

        Order Presented by:


        MOTSCHENBACHER & BLATTNER LLP

        /s/ Nicholas J. Henderson
        Nicholas J. Henderson, OSB #074027
        Telephone: 503-417-0508
        E-mail: nhenderson@portlaw.com
        Of Attorneys for Debtor Vahan M. Dinihanian, Jr.




                                                 PARTIES TO SERVE:

        ECF Electronic Service: All participants.

        Service via First-Class Mail: None.




Page 2 of 2       ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME                        Motschenbacher & Blattner LLP
                                                                                        117 SW Taylor Street, Suite 300
                  TO FILE LIQUIDATION ANALYSIS                                              Portland, Oregon 97204
{00397674:1}
                                                                                             Phone: 503-417-0500
                                                                                              Fax: 503-417-0501
                                                                                              www.portlaw.com
                               Case 19-31883-dwh11         Doc 323    Filed 10/16/20
